Exhibit 10.29(c)

SECOND AMENDMENT TO THE

AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP OF

NHP/PMB L.P.

This SECOND AMENDMENT TO THE AMENDED AND RESTATED AGREEMENT OF LIMITED
PARTNERSHIP OF NHP/PMB L.P., dated as of February 9, 2009 (this “Amendment”), is
being executed by NHP/PMB GP LLC, a Delaware limited liability company (the
“General Partner”), as the general partner of NHP/PMB L.P., a Delaware limited
partnership (the “Partnership”). Capitalized terms used, but not otherwise
defined herein, shall have the respective meanings ascribed thereto in the
Partnership Agreement (as defined below).

WHEREAS, the General Partner, the Limited Partners and Nationwide Health
Properties, Inc., a Maryland corporation (for the sole purpose of agreeing to
the provisions of Article XVI thereof) entered into that certain Amended and
Restated Agreement of Limited Partnership of NHP/PMB L.P., dated as of April 1,
2008, as amended by the First Amendment thereto, dated as of May 12, 2008 (as so
amended, the “Partnership Agreement”);

WHEREAS, the General Partner has proposed this amendment of the Partnership
Agreement, and Limited Partners holding a majority of the outstanding Class A
Partnership Units (or their attorney-in-fact) held by all Limited Partners have
approved or consented to it pursuant to Section 14.2 of the Partnership
Agreement.

NOW, THEREFORE, in consideration of the foregoing, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1. Amendment to Definition of “Adjustment Factor”. Section 1.6 of the
Partnership Agreement is hereby amended to read in its entirety as follows:

“Section 1.6 “Adjustment Factor” means 1.0; provided, however, that if, after
the date of the Contribution Agreement: (a) NHP (i) declares or pays a dividend
on its outstanding REIT Shares in REIT Shares or makes a distribution to all
holders of its outstanding REIT Shares in REIT Shares; (ii) splits or subdivides
its outstanding REIT Shares; or (iii) effects a reverse stock split or otherwise
combines its outstanding REIT Shares into a smaller number of REIT Shares,
unless, in any such event, a similar transaction is effected with respect to the
Partnership Units (so that the value of a Class A Partnership Unit relative to a
REIT Share remains unchanged) (herein, an “Equivalent Class A Partnership Unit
Value Transaction”), then the Adjustment Factor shall be adjusted by multiplying
the Adjustment Factor in effect immediately prior to such adjustment by a
fraction, (1) the numerator of which shall be the number of REIT Shares issued
and outstanding on the record date for such dividend, distribution, split,
subdivision, reverse split or combination (assuming for such purposes that such
dividend, distribution, split, subdivision, reverse split or

 

1



--------------------------------------------------------------------------------

combination has occurred as of such time) and (2) the denominator of which shall
be the number of REIT Shares issued and outstanding on the record date for such
dividend, distribution, split, subdivision, reverse split or combination
(assuming for such purposes that such dividend, distribution, split,
subdivision, reverse split or combination has not occurred as of such time);
(b) NHP distributes any rights, options or warrants to all holders of its REIT
Shares to subscribe for or to purchase or to otherwise acquire REIT Shares (or
other securities or rights convertible into, exchangeable for or exercisable for
REIT Shares) at a price per share less than the Market Value of a REIT Share on
the record date for such distribution (each a “Distributed Right”), unless a
similar transaction is effected with respect to the Partnership Units (in which
holders of Partnership Units receive similar rights, options or warrants to
subscribe for or purchase Partnership Units at a price per unit equal to the
price per share for each Distributed Right multiplied by the Adjustment Factor),
then the Adjustment Factor shall be adjusted by multiplying the Adjustment
Factor previously in effect by a fraction, (i) the numerator of which shall be
the number of REIT Shares issued and outstanding on the record date plus the
maximum number of REIT Shares purchasable under such Distributed Rights and
(ii) the denominator of which shall be the number of REIT Shares issued and
outstanding on the record date plus a fraction, (1) the numerator of which is
the maximum number of REIT Shares purchasable under such Distributed Rights
times the minimum purchase price per REIT Share under such Distributed Rights
and (2) the denominator of which is the Value of a REIT Share as of the record
date; provided, however, that, if any such Distributed Rights expire or become
no longer exercisable, then the Adjustment Factor shall be adjusted, effective
retroactive to the date of distribution of the Distributed Rights, to reflect a
reduced maximum number of REIT Shares or any change in the minimum purchase
price for the purposes of the above fractions; or (c) NHP shall, by dividend or
otherwise, distribute to all holders of its REIT Shares evidences of its
indebtedness or assets (including securities, but excluding cash and excluding
any dividend or distribution referred to in subsection (a) above), other than
evidences of indebtedness or assets received by NHP, directly or indirectly,
pursuant to a distribution by the Partnership, then the Adjustment Factor shall
be adjusted to equal the amount determined by multiplying the Adjustment Factor
in effect immediately prior to the close of business on the date fixed for
determination of shareholders entitled to receive such distribution by a
fraction, (i) the numerator shall be such Market Value of a REIT Share on the
date fixed for such determination and (ii) the denominator shall be the Market
Value of a REIT Share on the dated fixed for such determination less the then
fair market value (as reasonably determined by NHP) of the portion of the
evidences of indebtedness or assets so distributed applicable to one REIT Share.
Any adjustments to the Adjustment Factor shall become effective immediately
after the effective date of such event, retroactive to the record date, if any,
for such event. By way of example of an Equivalent Class A Partnership Unit
Value Transaction, and not as a limitation thereof, if NHP declares or pays a
dividend on its outstanding REIT Shares in REIT Shares or makes a distribution
to all holders of its outstanding REIT Shares in

 

2



--------------------------------------------------------------------------------

REIT Shares (including a dividend in REIT Shares in which holders of outstanding
REIT Shares may elect to receive all or a portion of such dividend in cash,
additional REIT Shares, or a combination thereof), the Adjustment Factor shall
not be adjusted if, concurrently therewith, the Partnership declares and
promptly thereafter issues with respect to each Class A Partnership Unit a
number of new Class A Partnership Units (or fraction thereof) equal to the
product of multiplying (x) the quotient obtained by dividing (A) the aggregate
number of REIT Shares paid by NHP as a dividend or distribution to holders of
outstanding REIT Shares, by (B) the aggregate number of REIT Shares outstanding
as of the close of business on the record date for such dividend or
distribution, and (y) the Adjustment Factor in effect on such record date.”

 

2. Amendment to Definition of “Contribution Agreement.” Section 1.30 of the
Partnership Agreement is hereby amended to read in its entirety as follows:

“Section 1.30 “Contribution Agreement” means, the Formation and Contribution
Agreement and Joint Escrow Instructions, dated as of February 25, 2008, by and
among NHP, as NHP, the Partnership, as Transferee, and the Persons named therein
as Transferors, as it may be amended, supplemented or restated from time to time
in accordance with the terms thereof.”

 

3. Amendment to Definition of “Preferred Return Per Unit.” Section 1.82 of the
Partnership Agreement is hereby amended to read in its entirety as follows:

“Section 1.82 “Preferred Return Per Unit” means with respect to each Partnership
Unit outstanding on a specified Partnership Record Date, an amount initially
equal to zero, and increased cumulatively on each Partnership Record Date by an
amount equal to the product of (i) the cash dividend per REIT Share declared by
NHP for holders of REIT Shares on such Partnership Record Date, multiplied by
(ii) the Applicable Percentage in effect on such Partnership Record Date,
multiplied by (iii) the Adjustment Factor in effect on such Partnership Record
Date; provided, however, that, for each Partnership Unit, the increase that
shall occur in accordance with the foregoing on the first Partnership Record
Date that occurs on or after the date on which such Partnership Unit was first
issued shall be the foregoing product of (i), (ii) and (iii) above, multiplied
by a fraction, the numerator of which shall be the number of days that such
Partnership Unit was outstanding up to and including such first Partnership
Record Date, and the denominator of which shall be the total number of days in
the period from but excluding the immediately preceding Partnership Record Date
(or, if none, the Effective Date) to and including such first Partnership Record
Date; provided, further, that the Preferred Return Per Unit may be calculated
differently pursuant to Section 8.6(d) if a Fundamental Event occurs. If NHP
declares a dividend on its outstanding REIT Shares in which holders of REIT
Shares may elect to receive all or a portion of such dividend in cash,
additional REIT Shares, or a combination thereof, then, for purposes of this
definition, the “cash dividend per REIT Share” shall be deemed to equal the
quotient obtained by dividing (x) the aggregate amount of cash paid by NHP to
holders of outstanding REIT Shares in such dividend, by

 

3



--------------------------------------------------------------------------------

(y) the aggregate number of REIT Shares outstanding as of the close of business
on the record date for such dividend.”

 

4. Amendment re Issuances to the General Partner and its Affiliates.
Section 4.3(c) of the Partnership Agreement is hereby amended to read in its
entirety as follows:

“(c) Issuances to the General Partner and its Affiliates.

(i) Without the Consent of Class A Limited Partners, except as permitted
pursuant to the provisions of Section 4.3(c)(ii) hereof, no additional
Partnership Units shall be issued to the General Partner, the Operating
Partnership or to an Affiliate of the General Partner, unless (x) such
Partnership Units are Class B Partnership Units, and (y) the additional
Partnership Units are issued for a fair economic consideration. Class B
Partnership Units will be deemed to be issued for a fair economic consideration
if (1) at any time within ninety (90) days prior to the issuance, the General
Partner obtains a determination by an independent investment banker or financial
advisor that the consideration paid or proposed to be paid by the General
Partner, the Operating Partnership or its Affiliate in this regard is a fair
economic consideration, or is otherwise fair from a financial point of view, to
the Partnership, or (2) in connection with any Capital Contribution to the
Partnership in cash, the General Partner, the Operating Partnership or its
Affiliate receives, in exchange therefor, a number of Class B Partnership Units
equal to the amount of such cash, divided by the Market Value of a REIT Share as
of the date of such contribution.

(ii) In order to provide funds or other assets to the Partnership in connection
with or relating to any closing under the Contribution Agreement or the Pipeline
Agreement, or to otherwise make any payments required to be made by the
Partnership pursuant to the Contribution Agreement or the Pipeline Agreement,
the General Partner, the Operating Partnership or any Affiliate of the General
Partner may make a Capital Contribution to the Partnership in cash, or, to the
extent expressly provided for under the Contribution Agreement or the Pipeline
Agreement, in the form of cash equivalents or Contributed Property, and shall
receive, in exchange therefor, a number of Class B Partnership Units equal to
(A) the amount of such cash, (B) the value of such cash equivalents, or (C) the
Agreed Value of any Contributed Property, in any such case, divided by the
Market Value of a REIT Share as of the applicable Valuation Date; provided,
however, that with respect to any cash Capital Contribution under the
Contribution Agreement relating to any closing under the Contribution Agreement
occurring prior to December 31, 2008, (i) if the Market Value of a REIT Share as
of such closing date is less than the quotient obtained by dividing
(x) Twenty-Nine Dollars ($29.00), by (y) the Adjustment Factor in effect as of
such closing date, then the number of Class B Partnership Units shall be
determined by dividing such cash amount by such quotient, and (ii) if the Market
Value of a REIT Share as of such closing date is more than the quotient obtained
by dividing (x) Thirty-Three Dollars ($33.00),

 

4



--------------------------------------------------------------------------------

by (y) the Adjustment Factor in effect as of such closing date, then the number
of Class B Partnership Units shall be determined by dividing such cash amount by
such quotient. For any Capital Contribution by the General Partner, the
Operating Partnership or any Affiliate of the General Partner pursuant to this
Section 4.3(c)(ii), the Valuation Date shall be (1) if such Capital Contribution
is in connection with or relates to a closing under the Contribution Agreement
or the Pipeline Agreement (whether such Capital Contribution is made before,
upon or after such closing), the date of such closing, or (2) otherwise, such
other date as is specified in the Contribution Agreement or the Pipeline
Agreement.”

 

5. Amendment re Calculation of Distributions. A new Section 5.6 is hereby added
to the Partnership Agreement, immediately after Section 5.5, which shall read in
its entirety as follows:

“Section 5.6 Calculation of Distributions

In calculating all distributions payable to any holders of Partnership Units,
the General Partner shall round the amount per unit to the nearest whole cent
($0.01), with one-half cent rounded upward.”

 

6. Amendment re Redemption Rights. A new Section 8.6(f) is hereby added to the
Partnership Agreement, immediately after Section 8.6(e), which shall read in its
entirety as follows:

“(f) If, in connection with an Equivalent Class A Partnership Unit Value
Transaction (as set forth in the definition of “Adjustment Factor”), the
Partnership declares and issues to each Limited Partner with respect to each
Class A Partnership Unit then held by such Limited Partner (each such Class A
Partnership Unit, an “Existing Class A Partnership Unit”) a number of new
Class A Partnership Units (or fraction thereof) in lieu of any adjustment to
such Adjustment Factor as provided herein (each such new Class A Partnership
Unit (or fraction thereof), an “Additional Class A Partnership Unit”), such
Limited Partner or its Assignee may exercise its Redemption Right pursuant
Section 8.6(a) hereof with respect to any Additional Class A Partnership Unit at
anytime after the date on which such Limited Partner is first entitled to
exercise its Redemption Right with respect to the applicable Existing Class A
Partnership Unit as to which such Additional Class A Partnership Unit was
issued. Any REIT Shares issued in exchange for Additional Class A Partnership
Units in a Redemption shall be registered under the Securities Act of
1933, as amended, pursuant to the Registration Rights Agreement.”

 

7. Applicable Law. This Amendment shall be construed and enforced in accordance
with and governed by the laws of the State of Delaware, without regard to the
principles of conflicts of law.

 

5



--------------------------------------------------------------------------------

8. Effect of Amendment. In the event of any inconsistency between the terms of
the Partnership Agreement and the terms of this Amendment, the terms of this
Amendment shall prevail.

 

9. Ratification. Except as otherwise expressly modified hereby, the Partnership
Agreement shall remain in full force and effect, and all of the terms and
provisions of the Partnership Agreement, as herein modified, are hereby ratified
and reaffirmed.

[the remainder of this page is intentionally blank]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been executed as of the date first
written above.

 

GENERAL PARTNER: NHP/PMB GP LLC, a Delaware limited liability company By:   NHP
OPERATING PARTNERSHIP L.P.,   its sole member By:   NHP GP LLC,   its general
partner By:   NATIONWIDE HEALTH PROPERTIES, INC.,   its sole member By:  

/s/ Abdo H. Khoury

Name:   Abdo H. Khoury Title:   Chief Financial & Portfolio Officer and
Executive Vice President

 

7